Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 1 of 11 PageID #: 102




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 EQUAL EMPLOYMENT OPPORTUNITY                )
 COMMISSION,                                 )
                                             ) Case no.1:20-cv-2450-JRS-DML
                      Plaintiff,             )
                                             )
                                             )
                v.                           )
                                             )
                                             )
 RANRAE, INC. d/b/a SUBWAY,                  )
                                             )
                      Defendant.             )
                                             )

                                   CONSENT DECREE

       The Equal Employment Opportunity Commission (“Commission”)

 instituted this action under the authority granted by Section 107 of the

 Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101-17

 (“ADA”). The Commission’s action was brought to correct unlawful hiring

 practices on the basis of disability which violate the ADA. Specifically, the

 Commission alleged in its Complaint that Ranrae, Inc. (“Ranrae”) rejected

 qualified applicant Dakotah Wolfe for a sandwich artist position in or about

 October 2019 because of disability. Ranrae denies the Commission’s

 allegations.

       The Commission and Ranrae hereby stipulate to the jurisdiction of the

 Court over the parties and the subject matter of this action.
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 2 of 11 PageID #: 103




       The parties have advised the Court that they desire to resolve the

 allegations in the Complaint without the burden, expense, and delay of further

 litigation. (See parties’ Joint Motion to Enter Consent Decree, Dkt #26.)

       It is therefore the finding of this Court, based on the record as a whole,

 that (1) the Court has jurisdiction over the parties and the subject matter of

 this action, (2) the purpose and provisions of the ADA will be promoted and

 effectuated by the entry of this Consent Decree, and (3) this Consent Decree

 resolves all the matters in controversy between the parties as provided in

 paragraphs 1 through 31 below. It is therefore ORDERED, ADJUDGED, AND

 DECREED as follows:

                              GENERAL PROVISIONS

       1. Ranrae, its officers, agents, successors and other persons in active

 concert or participation with Ranrae in its business operations, shall be

 permanently enjoined from:

          a. Failing to hire a deaf applicant because of that individual’s

             deafness or perceived deafness;

          b. Discriminating in any way against any applicant because of that

             applicant’s deafness.

                TERM, SCOPE, AND ISSUES RESOLVED

       2. The duration of this Decree shall be two years from the date of

 entry by the Court.

       3. This Decree shall apply to Ranrae’s Indiana restaurants and all its



                                         2
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 3 of 11 PageID #: 104




 managers, supervisors, agents, human resource personnel, and any other

 employees who play a role in hiring.

       4. Nothing in this Decree shall be construed to preclude EEOC from

 filing lawsuits based on charges not resolved by this Decree.

       5. Any individual charges filed with EEOC or the state equivalent after

 the effective date of this Decree as defined in paragraph 2 above, based on

 conduct alleged to have occurred prior to the effective date of this Decree, will

 be processed by EEOC in accordance with its standard procedures.

                         EMPLOYMENT PRACTICES

 Training:

       6. No less than 90 days from the effective date of this Decree as

 defined in paragraph 2 above, Ranrae shall provide all managers, supervisors,

 owners, and other personnel who play any role in the hiring process, no less

 than four hours of training that covers:

          a. ADA’s prohibitions against disability-based discrimination in

             hiring, terms and conditions of employment, and retaliation;

          b. Understanding the kind of conduct which may constitute unlawful

             disability-based discrimination;

          c. Implicit bias and the role it plays in hiring;

          d. How to create and foster a diverse work force; and

          e. Interactive trainee/trainer question and answer components.

 Thereafter, managers, supervisors, owners, and other personnel who play any

 role in the hiring process shall receive annual training on the same topics.

                                            3
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 4 of 11 PageID #: 105




 Ranrae shall provide a list of the names, job titles of all attendees for each

 training session as well as copies of any written materials provided to attendees

 no later than 30 days after the training takes place.

       7. For the duration of this consent decree, all new managers and

 employees involved in the hiring process shall receive the above-described

 training before they play any role in hiring and no later than 90-days after they

 are hired or placed in a position that requires them to play any role in hiring.

       8. This training described in paragraph 6 shall be provided at

 Ranrae’s expense by hiring a qualified employment lawyer to conduct all

 training.

                             MONETARY RELIEF

       9. Ranrae shall pay a total of $28,700.00 to charging party

 Dakotah Wolfe. The total amount includes $1,200.00 in back pay. Ranrae shall

 make and be responsible for paying its share of all applicable payroll taxes.

 Ranrae shall not deduct from any amount the employer’s share of any costs,

 taxes or social security required by law to be paid by Ranrae. Ranrae shall

 issue a W-2 for any payment of back wages, and all withholding required by

 law shall be deducted from the same.

       10.   The total amount identified in paragraph 9 includes

 $27,500.00 in compensatory damages. There shall be no tax withholdings or

 deductions from compensatory damages. Ranrae shall issue a form 1099 to

 Dakotah Wolfe for compensatory damages.




                                          4
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 5 of 11 PageID #: 106




 Payment:

         11. All payments shall be made by check and made payable to

 Dakotah Wolfe, or his heirs or assigns in the event of death.

         12. Within 30 days from the entry of this Decree, EEOC will provide

 Ranrae with an executed IRS W-4 form for Dakotah Wolfe.

         13. Within 30 days of the EEOC providing an executed W-4 form for

 Dakotah Wolfe, Ranrae shall mail settlement checks for backpay and

 compensatory damages to him via certified mail to an address provided by the

 EEOC. Payment checks shall be accompanied by a statement detailing all

 deductions.

         14. Within ten business days after payments are mailed to Dakotah

 Wolfe, Ranrae shall submit a copy of the checks issued and proof of delivery (a

 signed certified mail receipt) to the EEOC in care of the EEOC’s Regional

 Attorney for the Indianapolis District, Kenneth Bird, Equal Employment

 Opportunity Commission, 101 W. Ohio Street, Suite 1900, Indianapolis,

 Indiana, 46204 and via e-mail to monitoring-eeoc-indo@eeoc.gov.

         15. In the event that payment to Dakotah Wolfe is returned as

 undeliverable, Ranrae shall immediately notify the EEOC, and the EEOC will

 make all reasonable efforts to locate Dakotah Wolfe or his heirs or assigns in

 the event of death. If no one can be located within a reasonable time,

 undistributed amounts shall be donated to Indiana Association for the Deaf

 upon written direction to Ranrae, by the EEOC.




                                        5
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 6 of 11 PageID #: 107




             DISSEMINATION OF DECREE AND NOTICE POSTING

         16. Within ten business days of entry of this Consent Decree,

 Ranrae shall provide a copy of this Decree to all managers, supervisors,

 officers, and agents whose duties might reasonably include compliance with

 any provision of this Decree, as well as to any individual or entity retained to

 perform work required under this Consent Decree. Ranrae shall provide a copy

 of this Decree to all managers subsequently hired during the term of this

 Decree within five business days of their hire.

         17. Within ten business days after the Court’s entry of this Decree,

 Ranrae shall post in a conspicuous place frequented by applicants for positions

 at Ranrae’s Bloomington store #1005, as well as on its employee bulletin board

 and on its door where it posts other employment posters, the Notice attached

 as Exhibit A to this Decree. The Notice shall be the same type, style, and size

 as set forth in Exhibit A. The Notice shall remain posted for the duration of this

 Decree. If the Notice becomes defaced or illegible, Ranrae shall replace it with a

 clean copy. Ranrae shall certify to the EEOC, in writing, within 15 days of entry

 of this Decree that the Notice has been properly posted and shall provide

 recertification in each of the annual reports required under the Reporting

 provisions of this Consent Decree. Ranrae shall permit a representative of the

 EEOC to enter its Bloomington, Indiana Store #1005 for purposes of verifying

 compliance with this paragraph at any time during normal business hours

 without prior notice, notwithstanding the provisions of paragraphs 18-19.




                                         6
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 7 of 11 PageID #: 108




                            MONITORING PROVISIONS

         18. The EEOC, its agents and employees shall in their discretion have

 the legal authority to enter Ranrae’s Bloomington, Indiana Store #1005, with

 reasonable prior notice to Ranrae, and conduct an on-site inspection to ensure

 compliance with the ADA and any of the terms of this Consent Decree.

         19. Such inspections may, at the discretion of the EEOC, include

 access to any and all documents for the purposes of inspection and

 duplication, interviews or depositions of any person, inspection of any area

 within the facility, and any other investigatory technique or procedure

 permitted by the ADA or the EEOC’s regulations.

         20. The EEOC shall also have the legal authority to require

 appearance and testimony of Ranrae’s personnel (at reasonable times and

 locations) at interviews or depositions and production of relevant documents to

 ensure compliance with the ADA and any of the terms of this Consent Decree.

                        INITIAL AND ANNUAL REPORTING

         21. Within 90 days of compliance with paragraphs 6 and 16-17,

 Ranrae shall provide written certification of compliance to Indianapolis District

 Regional Attorney, Kenneth Bird, Equal Employment Opportunity Commission,

 101 W. Ohio Street, Suite 1900, Indianapolis, Indiana, 46204 and via e-mail to

 monitoring-eeoc-indo@eeoc.gov.

         22. Ranrae shall provide annual reports which confirm compliance

 with training including efforts to recruit individuals with disabilities for

 employment (paragraphs 6-7) and notice postings (paragraph 17), the first due


                                          7
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 8 of 11 PageID #: 109




 twelve months following the effective date of this Decree as described in

 paragraph 2. The second annual report shall be due no less than 60 days

 before the expiration of this decree. These annual reports shall be sent to

 EEOC Regional Attorney, Kenneth L. Bird, Equal Employment Opportunity

 Commission, 101 W. Ohio Street, Suite 1900, Indianapolis, Indiana, 46204 and

 shall also be sent via e-mail to monitoring-eeoc-indo@eeoc.gov.

              RETENTION OF JURISDICTION/ENFORCEMENT OF DECREE

           23. This Consent Decree shall be binding on Ranrae and its

 successors. No transfer of ownership or operation of Ranrae’s business shall

 relieve Ranrae of its obligation to ensure that the terms of this Decree are

 implemented.

           24. Should transfer of ownership or operation of Ranrae’s businesses

 occur, at least 30 days prior to such transfer, Ranrae shall provide a copy of

 this Consent Decree to the proposed transferee and shall simultaneously

 provide written notice of the prospective transfer, together with a copy of the

 proposed written agreement, to the EEOC. Any transfer of ownership or

 operation of the business without providing the copy of the Decree and

 providing notice as specified in this paragraph constitutes a violation of this

 Decree.

           25. This Court shall retain jurisdiction to enforce this Consent

 Decree and will have all available powers to enforce this Decree, including, but

 not limited to, monetary sanctions and injunctive relief.

           26. The EEOC may petition this Court for compliance with this


                                           8
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 9 of 11 PageID #: 110




 Decree at any time during which this Court maintains jurisdiction over this

 action. Should the Court determine that Ranrae has not complied with this

 Decree, appropriate relief, including monetary sanctions and/or extension of

 this Decree for such period as may be necessary to remedy its non-compliance,

 may be ordered.

         27. If the EEOC moves to enforce the Decree, and the Court

 determines that Ranrae has not complied with this Decree and orders relief,

 Ranrae shall pay the EEOC’s costs and attorney’s fees associated with the

 enforcement action.

         28. The monetary relief ordered in this Consent Decree constitutes a

 debt owed to and collectible by the United States.

         29. The Court will close this action after entry of this Decree without

 further action by the Parties with no effect on the Court’s retained jurisdiction

 provided for in paragraph 25.

                                 EEOC AUTHORITY

         30. With respect to matters or charges outside the scope of this

 Decree, this Decree shall in no way limit the powers of the EEOC to seek to

 eliminate employment practices or acts made unlawful by any of the statutes

 over which the EEOC has enforcement authority, and which do not arise out of

 the claims asserted in this lawsuit.

                         COSTS AND ATTORNEY'S FEES

         31. Except as noted in Paragraph 27 above, each party shall be

 responsible for and shall pay its own costs and attorney’s fees.


                                         9
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 10 of 11 PageID #: 111




  SO ORDERED.



   Date: 3/25/2021




                                       10
Case 1:20-cv-02450-JRS-DML Document 27 Filed 03/25/21 Page 11 of 11 PageID #: 112




               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION



                                      EMPLOYEE NOTICE

  This Notice is Posted Pursuant to a Consent Decree Entered into Between the
  EEOC and Ranrae, Inc. Resolving a Federal Lawsuit Alleging Disability-Based
  Discrimination under the Americans with Disabilities Act of 1990 (“ADA”).

           Federal law requires that there be no discrimination against any employee because of the
  employee’s race, color, religion, sex, national origin, age (over 40), disability, or genetic
  information. ADA prohibits employers from discriminating against employees based on
  disability. Rejecting applicants for employment because of disability is a form of discrimination
  prohibited by the ADA. The law also prohibits employers and other covered entities from
  retaliating against employees who have exercised their rights under ADA.

         The EEOC enforces these federal anti-discrimination laws. Employees or applicants who
  have questions or feel that they have been discriminated against, may contact the EEOC at
  Telephone: (463) 999-1240 – TDD: (317) 226-5162 – Toll free: 1-800-669-4000.

          Ranrae supports and will comply with such Federal law in all respects and will not take
  any actions against employees because they have exercised their rights, reported an alleged
  violation under the law, or have given testimony, assistance or participation in any
  investigation, proceeding or hearing conducted by the U.S. Equal Employment Opportunity
  Commission.

  THIS IS AN OFFICIAL NOTICE AND SHALL NOT BE DEFACED OR REMOVED

  SIGNED this __________ day of __________, 2021.


                                                      ______________________________
                                                      [Insert Ranrae Corporate Rep.]


                Questions concerning this notice may be addressed to:
                    Equal Employment Opportunity Commission
                            101 W. Ohio St., Suite 1900
                         Indianapolis, Indiana 46204-4203
   Telephone: (463) 999-1240 – TDD: (317) 226-5162 – Toll free: 1-800-669-4000.
       This OFFICIAL NOTICE shall remain posted for two years from date of signing.

                                  ATTACHMENT A - NOTICE


                                                 11
